UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): July 14, 2011 (July 13, 2011) MEADOWBROOK INSURANCE GROUP, INC. (Exact Name of Registrant as Specified in Charter) Michigan 38-2626206 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 1-14094 (Commission File Number) 26255 American Drive Southfield, Michigan (Address of Principal Executive Offices) (Zip Code) (248) 358-1100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS On July 13, 2011, Meadowbrook Insurance Group, Inc. issued a press release announcing an estimate of $12.5 million in pre-tax losses from an unusual frequency of severe weather related claim activity. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS a. None. b. None. c. None. d. The following document is furnished as an Exhibit to this Current Report on Form 8-K pursuant to Item 601 of Regulation S-K: 99.1Press Release, issued July 13, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 14, 2011 MEADOWBROOK INSURANCE GROUP, INC. (Registrant) By: /s/ Karen M. Spaun Karen M. Spaun, Chief Financial Officer EXHIBIT INDEX Exhibit No. Document Description Press Release, issued July 13, 2011.
